DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: both “Tlla” and
“TL1A” are used throughout the specification (e.g., pp. 11-12), apparently interchangeably. Only one form should be used for consistency and clarity.
Appropriate correction is required.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MITIGATION AND REVERSAL OF INTESTINAL FIBROSIS AND INFLAMMATION BY INHIBITION OF TL1A FUNCTION 

Drawings
The Petition for Color Drawing filed 2/21/20 is granted (see Decision mailed 6/17/20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,633,449. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and patent claim methods of treating intestinal fibrosis and/or a TL1A associated disease which may be Crohn’s Disease, Inflammatory Bowel Disease (BID), gut inflammation, intestinal fibrostenosis or intestinal fibrosis (see claims 1, 10, 15 and 17 of the patent and claims 60, 66 and 73 of the instant application). The claimed methods of both require assaying in a sample obtained from a subject the level of IL31RA, wherein if the level is high relative to the level in a normal individual, the subject is administered a therapeutically effective dose of TL1A antibody which inhibits DR3-TL1A binding. Patented claims 7 and 8 specify that the method reduces the .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61, 62, 73 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 is indefinite because it recites “wherein the intestinal inflammation is Crohn’s disease or inflammatory bowel disease.”  However, inflammation cannot be the diseases, but is instead be a symptom or characteristic of the disease.  Alternatively, the subject with intestinal inflammation may have Crohn’s disease or IBD. 
	Claim 62 is indefinite because it is confusing how it limits claims 61 and 60, upon which it depends. Independent claim 60 requires “a subject with intestinal inflammation or intestinal fibrosis”, and administration occurring if the level of IL31RA in the subject is high relative to the level in a normal individual. Claim 61 seems to indicate the subject has Crohn’s disease or inflammatory bowel disease (see immediately preceding paragraph of rejection of claim 61). However, dependent claim 62 says “wherein if the level of IL31RA detected is low relative to the level of IL31RA in a normal individual, then identifying the subject as having a less severe form of Crohn’s disease or inflammatory bowel disease.” It is unclear if this is intended to mean that even though the subject has Crohn’s disease or IBD, he will not be treated. The method of claim 60 is a method of treatment.  If claim 62 does not involve treatment even though the subject has intestinal inflammation or fibrosis and Crohn’s disease or IBD, then it would not 
Claim 73 is indefinite because the preamble recites “reducing a number of intestinal primary fibroblasts” without specifying what that number is.  Without knowing that number, the skilled artisan cannot know if the method has been accomplished and, therefore, the metes and bounds of the claim cannot be determined.  If appropriate, this rejection could be obviating by replacing “a” with “the” before “number”. Since there is only one group of intestinal primary fibroblasts, reducing the number of intestinal primary fibroblast means reducing the number of the group as a whole, as opposed to reducing a specific number of intestinal primary fibroblasts within the group.
Similarly, claim 74 is indefinite because it recites that the reducing of claim 73 results in “reducing a risk that the subject will develop intestinal fibrosis.”  However, because of the modifier “a” before “risk”, it is unclear which risk is being referred to or if there is more than one risk.  As a results, the metes and bounds of the claim cannot be determined.  This rejection could be obviated by replace “a” with “the” before risk.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62 and 67-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 62 was added by amendment 05/08/2020.  It appears to be new matter, being drawn to wherein the level of IL31RA detected is low relative to the level of IL31RA in a normal individual, which identifies the subject as having a less severe form of the Crohn’s disease or IBD. Nowhere in the specification or original claims could the Examiner find reference to the indication of a lower relative level of IL31RA or identification of less severe Crohn’s of inflammatory bowel disease.  As a result, claim 62 does not comply with the written description requirement of 35 USC 112(a).
Claims 67-72 were added by amendment 05/08/2020. They appear to be new matter, being drawn to a method of preventing intestinal fibrosis. Nowhere in the specification or original claims could the Examiner find basis for prevention. Administration of TL1A antibody was never started prior to induction of intestinal fibrosis or inflammation. There is no mention in the specification of a subject suspected of having an inflammatory bowel disease.



Claims 60-65 and 67-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) the methods of claims 60 and 73 wherein the anti-TL1A antibody is an inhibitor of TL1A-DR3 binding, does not reasonably provide enablement for wherein the anti-TL1A antibody does not inhibit TL1A-DR3 binding. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a method of treating intestinal inflammation or fibrosis or reducing a number of intestinal primary fibroblasts in a subject comprising administering a therapeutically effective dosage of an “anti-TL1A antibody”. There is no limiting definition in the specification that confers an agonistic or antagonistic activity on the anti-TL1A antibody. However, the whole of the specification is devoted to showing that inhibiting the binding of TL1A to DR3 results in reduced fibroblast proliferation.  As discussed in the paragraph bridging e.g., p. 8444, col. 2, second paragraph, and p. 8445, col. 1, fourth paragraph). Also, Takedastu et al. (Gastroenterol. 135:552-567, 2008, cited in the IDS filed 5/28/20, p. 558, middle of col. 1) discloses treating a DSS-induced mouse of model colitis with an anti-TL1A neutralizing antibody simultaneously resulted in “significant protection, as indicated by significant attenuation of weight loss and colon shortening (Figures 4A and B).” As a result, it would require undue experimentation to practice the invention commensurate in scope with the claims which encompass agonistic, blocking/neutralizing, and non-influencing antibodies that bind TL1A. The claimed invention is not enabled unless the anti-TL1A antibody inhibits the binding of TL1A to DR3.



Claims 67-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention is drawn to a method of preventing intestinal fibrosis by reducing the number of intestinal primary fibroblast in the subject by administering a therapeutically effective dosage of an anti-TL1A antibody if the level of IL31RA detected in a sample from the subject is higher than in a normal individual.  However, in order to be able to prevent intestinal fibrosis, one must first be able to anticipate its onset and second be able to maintain administration of the therapeutic agent(s) throughout the duration of susceptibility so the fibrosis does not occur.  The term “preventing” generally carries the meaning of keeping something from happening. There is no guidance for or working example of anticipating the diseases encompassed by the instant claims; although, there is evidence for some inherited component of IBD and Crohn’s disease e.g., CD or IBD. Further, there is no reasonable expectation that a higher level of IL31RA from a subject compared to a normal control would indicate the subject has an increased risk of developing intestinal fibrosis because 1) the Inventors showed in Example 14 that TL1A dose-dependently increases expression of IL31RA in murine primary intestinal fibroblasts ex vivo, but much less so in DR3 -/- murine intestinal fibroblasts ex vivo.  That is, IL31RA is increased in response to TL1A activity, so that when one was able to detect a IL31RA relative increase, it reasonably appears the process of fibrosis would have begun (see also Example 16), so it is too late to “prevent”. The instant working examples are directed to treatment or reduction of fibroblast number after disease is established. The specification discussing comparing IL31RA as a risk variant, with high expression associated with risk. This is in the context of diagnosing susceptibility to IBD (paragraph bridging pp. 2-3 and 13-14 of the specification), which is different from preventing IBD.  Also, the prior art shows (Bamias et al., PNAS, 103(22): 8441-8446, 30 May 2006, cited in the IDS filed 5/28/20) that in two mouse models of Crohn’s diseases, DR3 expression only increases in an inflammation-specific manner (p. 8441, col. 2, middle of second full paragraph). TL1A was also show to be upregulated during chronic ileitis (Fig. 5). This indicates that one cannot use upregulation of IL31RA to anticipate onset of intestinal fibrosis.  Further, even if one could prevent intestinal fibrosis by administering a therapeutically effective dosage of an anti-TL1A antibody, which it is not agreed can be 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,068,003B2 claims a method of treating inflammatory bowel disease by administering an effective amount of anit-TL1A antibody which bind specifically to TLIA and blocks the interaction between TL1A and DR3 (claims 9 and 13).
US 20140255302 Al teaches a TLIA antibody which neutralizes TLIA activity and

the DSS mouse model using the antibody (Example 11). 
WO 2007/133816 teaches that increased protein and mRNA expression of IL-31 and IL-31RA was been correlated with upregulation of Crohn’s disease ([66], Examples 5 and 6) A link between increased IL31RA and IBD is also suggested ([67]-[70]). 
While each of these references shows the state of the art and pertains to the instant invention, they do not anticipate the claimed invention or alone or together make obvious the instant invention.

Examiner’s Comment
In the IDS filed 1/12/21, European Patent Application No. EP 14773989, Annex to the Notice of Opposition Against EP2978440B is cited, which challenges the patentability of EP2978440B as being obvious over the prior art. It must be noted that the patentability criteria used by the EP and US are not identical, with the Opponent arguing that the EP requires an inventive step to give rise to a technical effect regarding a specific patient subgroup or therapeutic effect limited to patients exhibiting the claimed marker (¶ 35.), which is not the same requirement for lack of obviousness under 35 USC 103. Additionally, the claims of EP2978440B, which claims benefit of priority to the two provisional applications to which the instant application also claims priority, are similar but not identical to those of the instant application (¶ 2.). The instant claims require both assaying (or detecting) the level of IL31RA in a sample obtained from a subject and administering an anti-TL1A antibody to the subject having a high level of IL31RA relative to a level of IL31RA in a normal individual. These claims differ from those of EP2978440, which are drawn to 1) a composition comprising a blocking anti-TL1A antibody, wherein the composition has an intended use of treating a subject expressing a relatively high level of IL31RA, and 2) a method of diagnosing intestinal fibrosis comprising assaying a sample from a subject to detect the presence or absence of a high level of IL31RA. 
The Opponent is correct that priority application 61/805,806 does not mention IL31RA. Therefore, claims relating to IL31RA receive a priority date of 61/872,020, filed 8/30/13 (¶ 8-12). The Opponent relies on Zheng et al. (AGA Abstracts 2103, 144(5) Suppl. 1: S-132, Abstract 735) as to support a lack of inventive step by showing that mice receiving TL1A-Tg/IL-17A-/- T cells have reduce profibrogenic pathways (TGFBeta1, IGF1: IL31RA) than mice that received .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 26, 2021